 



Exhibit 10.3
SERVICES AGREEMENT
     This SERVICES AGREEMENT (the “Agreement”) is entered into this 1st day of
February, 2008 (the “Effective Date”), by and between ARIZONA RESEARCH AND
DEVELOPMENT, INC., an Arizona corporation (“ARD”), and POWERVERDE, INC., a
Delaware corporation (“PowerVerde”).
Recitals

A.   PowerVerde has applied for certain patents and holds other intellectual
property (individually and collectively the “Intellectual Property”) created in
connection with the development of an engine which will be driven by excess heat
derived from other sources (the “Engine”). The Engine and the Intellectual
Property are hereinafter called the “Technology.”   B.   ARD possesses certain
technological, machining and engineering skills that are critical to PowerVerde
in the development of the Technology.   C.   George Konrad, the principal of
PowerVerde, and its largest shareholder, is also the sole shareholder of ARD.  
D.   The purpose of this Agreement is to formally memorialize the terms and
conditions under which ARD will make its services available to PowerVerde.

Agreement
     1. Services. ARD will perform engineering, machining and other development
services in connection with the development of the Technology as PowerVerde may
require. PowerVerde will use its best commercially reasonable efforts to notify
ARD in advance of its service requirements and the time for effecting delivery
of all services. Machining and other services may be performed by ARD in
accordance with the specifications furnished by PowerVerde, unless ARD is
retained by PowerVerde to provide specifications for any aspect of the Engine or
the technology.
     2. Ownership of Inventions. Any inventions or innovations made or created
by ARD or any of its employees or agents while performing services for
PowerVerde shall be the exclusive property of PowerVerde and ARD hereby assigns
to PowerVerde any such inventions.
     3. Rate. ARD will charge PowerVerde for the services performed by George
Konrad on behalf of ARD in connection with engineering, development, or
machining of parts required for the Technology at the rate of $60.00 per hour.
ARD shall record Konrad’s time in an accurate manner in increments no greater
than one-quarter of an hour. In addition, ARD will invoice PowerVerde for
machine shop services and manufacturing services provided to PowerVerde by ARD
at the going, competitive rates for machine shop services, which rate shall not
be less than $60.00 per hour, nor more than $75.00 per hour.
     4. Space. If PowerVerde needs to occupy space within ARD’s facility for the
purpose of engineering and developing the Technology, ARD will make space
available at a





--------------------------------------------------------------------------------



 



licensed rate of $0.75 per square foot per month, which rate shall include space
used for office, storage, materials and any miscellaneous space occupied by
PowerVerde.
     5. Power. PowerVerde shall be responsible for and shall reimburse ARD for
the cost of any additional electrical current used by it in the development or
testing of the Technology, including, without limitation, heaters or other
equipment which are heavy users of electricity. ARD shall develop a fair method
of allocating costs of electrical usage, to the extent electric usage for
PowerVerde property is not separately metered.
     6. Expenses. PowerVerde agrees to reimburse ARD for all reasonable expenses
incurred by ARD on behalf of PowerVerde that are not reimbursed under another
provision of this Agreement. ARD shall present PowerVerde with an itemized
listing of expenses (with back-up information, if requested) in order to obtain
reimbursement for such expenses.
     7. Telephone Lines. PowerVerde shall reimburse ARD monthly for the costs of
all telephone lines used by PowerVerde.
     8. Term. This Agreement shall remain in effect until terminated by either
party.
     9. Termination. This Agreement may be terminated by a either party by
delivering written notice of termination to the other party; provided that
termination shall not be effective until the 61st day after written notice of
termination has been delivered to the other party.
     10. PowerVerde Board Approval. Notwithstanding Section 7 above, this
Agreement shall automatically terminate 120 days after the Effective Date unless
this Agreement is approved by an independent majority of the Board of Directors
of PowerVerde, exclusive of Mr. George Konrad.
     11. Amendments. This Agreement may be amended only by a writing executed by
both parties hereto.
     12. Insurance. ARD shall maintain workers’ compensation insurance. ARD
shall maintain such other general liability insurance as ARD and PowerVerde may
agree from time to time. ARD hereby discloses that its current insurance
coverages may not cover liabilities or injuries arising from operating, testing
or developing high pressure devices, such as the Engine.
     13. Settlement of Disputes. Should any disputes arise between the parties
in connection with this Agreement, the parties shall use their best efforts to
resolve the dispute through the negotiation between the parties. Any such
dispute not satisfactorily settled by negotiation, after 30 days, may be brought
as a claim(s) by either party in a court of law having jurisdiction over the
subject matter hereof. The prevailing party in any such dispute shall be
entitled to recover its reasonable attorneys’ fees and costs incurred in
connection with such dispute.
     14. Entire Agreement. This Agreement shall constitute the entire and only
agreement between the parties with respect to the subject matter hereof and
supersedes all negotiations or communications between the parties prior to the
execution of this Agreement concerning the subject matter hereof

2



--------------------------------------------------------------------------------



 



     15. Governing Law. This Agreement is entered into and shall be governed by
the substantive laws of the State of Arizona, without regard to conflict of law
principles.
     16. Jurisdiction. In the event of any dispute between the parties,
jurisdiction and venue shall lie solely in the state or federal courts located
in Maricopa County, Arizona, and by executing this Agreement, each party
consents to the jurisdiction and venue of such courts and hereby waives any
objection or defense such party may have thereto.
     17. Attorneys’ Fees. In the event of any dispute between the parties, the
prevailing party shall be entitled to recover its attorneys’ fees and costs of
court, including any expert witness fees.
     18. Successors and Assigns. This Agreement shall be binding on each of the
party’s and the successors and assigns of any such party.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be as
of the day and year first above written.

         
 
  “ARD”    
 
            Arizona Research and Development, Inc., an     Arizona corporation
 
       
 
  By:   /s/ George Konrad
 
       
 
  Its:   President
 
       
 
            “PowerVerde”       PowerVerde, Inc., a Delaware corporation
 
       
 
  By:   /s/ George Konrad
 
       
 
  Its:   President
 
       

3